Citation Nr: 1009339	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  02-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.

The Board remanded the claim in August 2003 and September 
2004 for further development.  

A personal hearing was held before a Veterans Law Judge in 
March 2004 who is no longer employed at the Board.  A 
personal hearing was held before the undersigned Acting 
Veterans Law Judge in March 2007.   Transcripts of these 
proceedings have been associated with the Veteran's claims 
file. 

In June 2008, this matter was again remanded for further 
development, to include a search for records of the Veteran's 
treatment at the Salt Lake City VA Medical Center and any 
disability records that may be available from the Social 
Security Administration.  Responses from the Social Security 
Administration indicated that there are no medical records 
related to the Veteran with the Social Security 
Administration.  The Veteran also indicated in a May 2009 
statement that he was not receiving Social Security 
disability benefits, but rather Social Security retirement 
benefits.  In this regard, the Board notes that the Veteran's 
claims file indicates that the Veteran was born April [redacted], 
1931, and that he is 78 years old.  The Board also notes 
that, under 38 U.S.C § 402, SSA disability awards 
automatically convert to "old age" benefits when a person 
turns 65.  In light of that fact, and the fact that the 
Social Security's Document Retention Schedule requires the 
destruction of any disability records when a beneficiary 
turns 72, there is no further duty on the part of VA to 
secure any records from that agency.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDING OF FACT

Asthma is not related to service or to an incident of service 
origin.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the claim. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In November 2004 and August 2007 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the Veteran's claim 
after the initial RO decision of the claim.  While the notice 
provided was not given prior to the first adjudication of the 
claim, the notice was provided by the RO prior to the 
November 2009 supplemental statement of the case and prior to 
the transfer and certification of the Veteran's case to the 
Board.  The Board also finds that the content of the notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), including evidence necessary to establish 
a disability rating or effective date with respect to the 
claim, and observes that the Veteran and his representative 
have had time to consider the content of the notice and 
respond with any additional evidence or information relevant 
to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Based on the above, the Board concludes that any 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).

The Veteran's March 1954 service separation examination, 
post-service treatment records, lay statements, transcripts 
of testimony before the Board, and statements of the Veteran 
had his representative in connection with the claim, have 
been associated with the claims file.  In this regard, the 
Board notes that the a response from the National Personnel 
Records Center (NPRC) dated in October 2002 indicates that 
the Veteran's service medical records could not be obtained 
from the National Personnel Records Center, and that there is 
a possibility that they may have been destroyed in the 1973 
fire at that facility.  In this regard, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider benefit of the doubt and corroborative 
testimony such as buddy statements in cases where records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the Veteran's 
medical records and his service separation examination do not 
establish that an event, injury, or disease occurred in 
service or that the claimed disability may be associated with 
the Veteran's service.  Absent evidence that indicates that 
the Veteran has a current claimed disability related to 
symptoms in service, the Board finds that a VA examination is 
not necessary for disposition of such claim.  The record is 
complete and the case is ready for review.

The Veteran and his representative have not identified any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The record is complete and the case is ready for 
review.


II.  Service connection.
.
Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  Under § 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Finally, the Board notes that where the service medical 
records are presumed lost or destroyed, through no fault of 
the Veteran, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

In this case, the Veteran contends that he has had asthma 
since his active military service.  

The Veteran's separation examination, dated in March 1954, 
the only service medical record of record, was negative for 
any lung or chest condition, and a chest X-ray taken at that 
time was negative.

VA treatment records from 2000 note treatment for asthma.  

In statements and testimony, the Veteran noted that he had 
breathing problems and allergies prior to service, but 
physicians did not diagnose a lung condition such as asthma.  
The physicians only told him to avoid certain allergens.  In 
service, he stated that he had to go on sick call one to 
three times per month due to breathing problems.  He also 
noted that he was never hospitalized, was only given aspirin, 
and medical personnel did not diagnose asthma.  He stated 
that asthma was first diagnosed after separation from service 
in 1955.  

In March and April 2007, the Veteran submitted lay statements 
from his former spouse and step-daughter indicating that they 
have known the Veteran since 1962 and that he has had asthma 
and related symptoms since that time.

The board has also reviewed the Veteran's numerous medical 
records from the Salt Lake City VA Medical Center.  These 
records indicate a diagnosis of asthma since approximately 
1989.  These records, however, do not indicate that the 
Veteran's disability had its onset in or due to his military 
service.

Based on the foregoing, the Board finds that entitlement to 
service connection for asthma is not warranted by the record.  
The record does not indicate complaints of or treatment for 
the Veteran's claimed disability in service or within one 
year of service, and there is no medical opinion in the 
record finding that the claimed disability is the result of 
his military service.  

In this regard, the Board notes that the Veteran, and his 
former spouse and step daughter, are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes through the senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  As lay persons, however, they 
are not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu.   In 
this regard, the Board notes that, in Jandreau, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, 
the Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Id.  Similarly, 
the Court has held that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

In this case, while the Veteran did report that he went on 
sick call one to three times per month due to breathing 
problems.  He also noted that he was never hospitalized, was 
only given aspirin, and medical personnel did not diagnose 
asthma.  He stated that asthma was first diagnosed after 
separation from service in 1955.  In addition, the lay 
statements of his former spouse and step-daughter only report 
observations dating from 1962, approximately eight years 
after the Veteran was discharged from the service.  In this 
case, the lay statements and statements from the Veteran do 
not meet the criteria outlined above.  And the evidence of 
record does not demonstrate that the Veteran, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, the preponderance of the evidence is against a 
finding that the Veteran has asthma that had its onset in or 
was aggravated by the Veteran's military service.  Therefore, 
the appeal must be denied.


ORDER

Service connection for asthma is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


